Citation Nr: 0411723	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-19 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for porphyria cutanea 
tarda.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Indianapolis, Indiana, Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

With regard to the veteran's claim of service connection for 
Hepatitis C, the Board notes that in January 1972, while the 
veteran was inservice, a diagnosis of R/O Hepatitis was 
rendered. 

Subsequent to service, the veteran has been diagnosed with 
Hepatitis C.  The Board notes that beginning in 2000, 
numerous outpatient treatment records have reported that the 
veteran had been diagnosed with Hepatitis inservice.  

At the time of a January 2001 VA examination, the examiner 
indicated that the veteran had service-connected Hepatitis C.  
The Board notes that the examiner was in error making this 
statement as the veteran is not currently service-connected 
for Hepatitis.  However, there has been no opinion rendered 
as to whether the veteran's current Hepatitis C is related to 
service. 

With regard to the veteran's request for service connection 
for porphyria cutanea tarda,  the Board notes that the 
veteran served in Vietnam.  Thus, exposure to herbicides may 
be presumed.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; etc..  38 C.F.R. § 3.309(e) (2002).

The diseases listed at 38 C.F.R. § 3.309(e) (2003) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

The Board notes that the veteran has been diagnosed with 
porphyria cutanea tarda on numerous occasions, including at 
the time of the January 2001 VA examination.  However, the 
examiner indicated that the newly diagnosed porphyria cutanea 
tarda was likely related to his Hepatitis.  

The Board is of the opinion that the veteran should scheduled 
for a VA examination for clarification purposes as to the 
etiology of the veteran's current Hepatitis C and porphyria 
cutanea tarda and whether they are related to service.

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
Hepatitis C and porphyria cutanea tarda.  
All indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.  The examiner is requested to 
render the following opinions:  Is it at 
least as likely as not that any current 
Hepatitis C or porphyria cutanea tarda is 
related to the veteran's period of 
service?  Complete detailed rationale is 
requested for each opinion that is 
rendered. 

3.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


